Exhibit 99.1 FOR IMMEDIATE RELEASE For More Information, Contact: Kara Bellamy Chief Accounting Officer 805.566.6100 investor@qad.com Laurie Berman PondelWilkinson Inc. lberman@pondel.com QAD Reports Fiscal 2018 Second Quarter Financial Results Second Quarter Subscription Revenue Growth of 41 Percent; Subscription Margin Increases 12 Percent from the Prior Year SANTA BARBARA, Calif. – August 24, 2017 – QAD Inc. (NASDAQ: QADA) (NASDAQ: QADB), a leading provider of enterprise software and services designed for global manufacturing companies, today reported financial results for the fiscal 2018 second quarter and first six months ended July 31, 2017. Fiscal 2018 Second Quarter Financial Results Total revenue for the fiscal 2018 second quarter improved to$76.0 million, from$69.8 millionfor the fiscal 2017 second quarter. Subscription revenue, representing 23 percent of total revenue, grew 41 percent year-over-year and 39 percent on a trailing 12-month basis. Additional fiscal 2018 second quarter financial results, versus the fiscal 2017 second quarter, include: ● Subscription revenue of$17.4 million, compared with$12.3 million. Trailing 12-month subscription revenue of $61.1 million, versus $44.1 million. ● License revenue of$6.7 million, versus$6.4 million. ● Professional services revenue of$19.8 million, compared with$17.8 million. ● Maintenance and other revenue of$32.0 million, versus$33.3 million. ● Gross profit of$39.3 million, or 52 percent of total revenue,compared with$37.0 million, or 53 percent of total revenue. Subscription gross margin grew to 57 percent, compared with 45 percent. ● Total operating expenses of$38.7 million, or 51 percent of total revenue, compared with$37.0 million, or 53 percent of total revenue. ● Operating income of$543,000, including$2.6 millionin stock compensation expense, versus an operating loss of$38,000, including$2.1 millionin stock compensation expense. ● GAAP pre-tax loss of$329,000, versus GAAP pre-tax income of $393,000. The fiscal 2018 period included $1.2 million of other expense primarily related to foreign currency losses, compared with other income of $433,000 for the fiscal 2017 period. ● Non-GAAP pre-tax income of$2.5 million, versus $3.0 million. ● GAAP net loss of$1.2 million, or$0.06per Class A share and$0.05per Class B share, compared with GAAP net income of$968,000, or$0.05per diluted Class A share and$0.04per diluted Class B share. “Our cloud business continued to expand and now accounts for nearly one quarter of QAD’s revenue,” said Karl Lopker, Chief Executive Officer. “We are particularly pleased by the efficiencies we are gaining in cloud operations that are helping drive subscription margin expansion.” For the first six months of fiscal 2018, total revenue was $147.3 million, versus $135.2 million for the first six months of fiscal 2017. GAAP net loss was $3.7 million, or $0.20 per Class A share and $0.17 per Class B share, for the fiscal 2018 year-to-date period, versus a GAAP net loss of $1.8 million, or $0.10 per Class A share and $0.08 per Class B share, for the same period last year. Non-GAAP pre-tax income was $2.7 million for the fiscal 2018 year-to-date period, compared with $1.1 million for the same period last year. QAD’s cash and equivalents balance was$149.2 millionatJuly 31, 2017, up from$145.1 millionatJanuary 31, 2017. Cash provided by operations was$7.6 millionfor the first six months of fiscal 2018, compared with $2.0 millionfor the same period last year, mainly resulting from strong cash collections. Fiscal 2018 Second Quarter Operational Highlights: ● Received orders from 21 customers representing more than$500,000each in combined license, subscription, maintenance and professional services billings, including seven orders exceeding$1.0 million; ● Received license or cloud orders from companies across QAD’s six vertical markets, including:Adient Limited, Amcor Limited, Argon Medical Devices, Cascade Engineering, Erwin Hymer Group, Invacare Corporation, Lush Manufacturing, Ltd., Omron Corporation, Renolit AG, Solvay SA, Sunrise Medical GmbH & Co and Yanfeng Visteon; ● Released QAD DSCP 2017, the newest version of the company’s demand and supply chain planning suite, further enhancing its comprehensiveness and usability; ● Released QAD TMS 2017, the newest version of the company’s integrated transportation management suite, further improving its functionality and adding new modules; ● Received a positive reaction from industry analysts on the announcement of QAD's new Enterprise Platform; and ● Announced that 80 percent of the top 20 global automotive suppliers use QAD according to a recent report from Automotive News. Business Outlook For the fiscal 2018 year, QAD now expects: ● Total revenue of$292 to $296 million, including$68 to $70 millionof subscription revenue. ● GAAP pre-tax loss of$1 millionto pre-tax income of$1 million. ● Non-GAAP pre-tax income of$8 million to $11 million. For the third quarter of fiscal 2018, QAD expects: ● Total revenue of$73 to $75 million, including$17.4 millionof subscription revenue. ● GAAP pre-tax income of about breakeven. ● Non-GAAP pre-tax income of$2.1 million to $2.8 million. The following is a reconciliation of GAAP pre-tax income to non-GAAP pre-tax income for the fiscal 2018 third quarter and full year guidance: QAD Inc. Reconciliation of GAAP to Non-GAAP Forward-Looking Guidance Measures ( i n thousands) (unaudited) Three Months Ended Twelve Months Ended October 31, 2017 January 31, 2018 Low High Low High Non-GAAP pre-tax income reconciliation GAAP (loss) income before income taxes $ ) $ 250 $ ) $ 1,000 Add back Stock-based compensation expense 2,200 2,400 8,200 9,200 Amortization of purchased intangible assets 165 165 841 841 Change in fair value of interest rate swap - Non-GAAP income before income taxes $ 2,115 $ 2,815 $ 8,041 $ 11,041 Cash taxes $ 800 $ 900 $ 3,200 $ 3,600 Weighted average basic shares outstanding Class A 15,800 16,200 15,900 16,300 Class B 3,200 3,300 3,200 3,300 Weighted average diluted shares outstanding Class A 17,000 17,400 17,000 17,400 Class B 3,300 3,400 3,300 3,400 Calculation of Earnings p er Share (EPS) EPS is reported based on the company’s dual-class share structure, and includes a calculation for both Class A and Class B shares. Since Class A shares have rights to 120% of dividends paid on Class B shares, net income is apportioned so that earnings per share attributable to a Class A share are 120% of earnings per share attributable to a Class B share. Fiscal 2018 Second Quarter Financial Results Conference Call When: Thursday, August 24, 2017 Time: 2:00 p.m . PT (5:00 p.m . ET) Phone: 800-230-1059 (domestic); 612-234-9959 (international) Replay: Accessible through midnight August 31, 2017; 800-475-6701 (domestic); 320-365-3844 (international); access code 425431 Webcast: Accessible at www.qad.com ; archive available for approximately one year Note about Non-GAAP Financial Measures QAD has disclosed non-GAAP adjusted EBITDA, non-GAAP adjusted EBITDA margins and non-GAAP pre-tax income in this press release for the fiscal 2018 second quarter and six-month period. These are non-GAAP financial measures as defined by SEC Regulation G. QAD defines the non-GAAP measures as follows: ● Non-GAAP adjusted EBITDA - EBITDA is GAAP net income before net interest expense, income tax expense, depreciation and amortization. Non-GAAP adjusted EBITDA is EBITDA less stock-based compensation expense and the change in the fair value of the interest rate swap. ● Non-GAAP adjusted EBITDA margins - Calculated by dividing non-GAAP adjusted EBITDA by total revenue. ● Non-GAAP pre-tax income - GAAP income before income taxes not including the effects of stock-based compensation expense, amortization of purchased intangible assets and the change in fair value of the interest rate swap. ● Cash taxes - Cash taxes are defined as GAAP total tax expense excluding changes in reserves for unrecognized tax benefits. QAD’s management uses non-GAAP measures internally to evaluate the business and believes that presenting non-GAAP measures provides useful information to investors regarding the company’s underlying business trends and performance of the company’s ongoing operations as well as useful metrics for monitoring the company’s performance and evaluating it against industry peers. The non-GAAP financial measures presented should be used in addition to, and in conjunction with, results presented in accordance with GAAP, and should not be relied upon to the exclusion of GAAP financial measures. Management strongly encourages investors to review the company’s consolidated financial statements in their entirety and to not rely on any single financial measure in evaluating the company. Tables providing a reconciliation of the non-GAAP measures to their most comparable GAAP measures are included at the end of this press release. QAD non-GAAP measures reflect adjustments based on the following items: Stock-based compensation expense: The company has excluded the effect of stock-based compensation expense from its non-GAAP adjusted EBITDA and non-GAAP pre-tax income calculations. Although stock-based compensation expense is calculated in accordance with current GAAP and constitutes an ongoing and recurring expense, such expense is excluded from non-GAAP results because it is not an expense which generally requires cash settlement by QAD, and therefore is not used by the company to assess the profitability of its operations. The company also believes the exclusion of stock-based compensation expense provides a more useful comparison of its operating results to the operating results of its peers. Amortization of purchased intangible assets: The company amortizes purchased intangible assets in connection with its acquisitions. QAD has excluded the effect of amortization of purchased intangible assets, which include purchased technology, customer relationships, trade names and other intangible assets, from its non-GAAP pre-tax income calculation, because doing so makes internal comparisons to the company’s historical operating results more consistent. In addition, the company believes excluding amortization of purchased intangible assets provides a more useful comparison of its operating results to the operating results of its peers. Change in fair value of the interest rate swap: The company entered into an interest rate swap to mitigate its exposure to the variability of one-month LIBOR for its floating rate debt related to the mortgage of its headquarters. QAD has excluded the gain/loss adjustments to record the interest rate swap at fair value from its non-GAAP adjusted EBITDA and non-GAAP pre-tax income calculations. The company believes that these fluctuations are not indicative of its operational costs or meaningful in evaluating comparative period results because the company currently has no intention of exiting the debt agreement early; and therefore over the life of the debt the sum of the fair value adjustments will be $0. About QAD – The Effective Enterprise QAD Inc. (Nasdaq:QADA) (Nasdaq:QADB) is a leading provider of enterprise software and services designed for global manufacturing companies. For more than 35 years, QAD has provided global manufacturing companies with QAD Enterprise Applications, an enterprise resource planning (ERP) system that supports operational requirements, including financials, manufacturing, demand and supply chain planning, customer management, business intelligence and business process management. QAD Enterprise Applications is offered in flexible deployment models in the cloud, on-premise or in a blended environment. With QAD, customers and partners in the automotive, consumer products, food and beverage, high technology, industrial products and life sciences industries can better align daily operations with their strategic goals to meet their vision of becoming moreEffective Enterprises. For more information about QAD, call +1 805-566-6000, visit www.qad.com. “QAD” is a registered trademark ofQAD Inc. All other products or company names herein may be trademarks of their respective owners. Note to Investors: This press release contains certain forward-looking statements made under the “safe harbor” provisions of the Private Securities Litigation Reform Act of 1995, including, but not limited to, statements regarding projections of revenue, income and loss, capital expenditures, plans and objectives of management regarding the company’s business, future economic performance or any of the assumptions underlying or relating to any of the foregoing. Forward-looking statements are based on the company’s current expectations. Words such as “expects,” “believes,” “anticipates,” “could,” “will likely result,” “estimates,” “intends,” “may,” “projects,” “should,” “would,” “might,” “plan” and variations of these words and similar expressions are intended to identify these forward-looking statements. A number of risks and uncertainties could cause actual results to differ materially from those in the forward-looking statements. These risks include, but are not limited to: risks associated with our cloud service offerings, such as defects and disruptions in our services, our ability to properly manage our cloud service offerings, our reliance on third-party hosting and other service providers, and our exposure to liability and loss from security breaches; demand for the company’s products, including cloud service, licenses, services and maintenance; pressure to make concessions on our pricing and changes in our pricing models; protection of our intellectual property; dependence on third-party suppliers and other third-party relationships, such as sales, services and marketing channels; changes in our revenue, earnings, operating expenses and margins; the reliability of our financial forecasts and estimates of the costs and benefits of transactions; the ability to leverage changes in technology; defects in our software products and services; third party opinions about the company; competition in our industry; the ability to recruit and retain key personnel; delays in sales; timely and effective integration of newly acquired businesses; economic conditions in our vertical markets and worldwide; exchange rate fluctuations; and the global political environment. For a more detailed description of the risk factors associated with the company and factors that may affect our forward-looking statements, please refer to the company’s latest Annual Report on Form 10-K and, in particular, the section entitled “Risk Factors” therein, and in other periodic reports the company files with theSecurities and Exchange Commission thereafter. Management does not undertake to update these forward-looking statements except as required by law. (financial tables follow) QAD Inc. Condensed Consolidated Statements of Operations (in thousands, except per share data) (unaudited) Three Months Ended July 31, Six Months Ended July 31, Revenue: Subscription fees $ 17,420 $ 12,317 $ 32,763 $ 23,809 License fees 6,743 6,416 12,008 10,363 Maintenance and other 31,971 33,266 63,877 66,102 Professional services 19,824 17,779 38,692 34,901 Total revenue 75,958 69,778 147,340 135,175 Cost of revenue: Subscription 7,428 6,740 15,148 12,940 License 828 765 1,513 1,490 Maintenance and other 7,840 7,742 15,534 15,511 Professional services 20,598 17,557 39,365 35,001 Total cost of revenue 36,694 32,804 71,560 64,942 Gross profit 39,264 36,974 75,780 70,233 Operating expenses: Sales and marketing 17,697 17,294 35,284 34,232 Research and development 11,689 11,069 23,221 22,212 General and administrative 9,224 8,483 17,817 16,489 Amortization of intangibles from acquisitions 111 166 274 331 Total operating expenses 38,721 37,012 76,596 73,264 Operating income (loss) 543 ) ) ) Other (income) expense: Interest income ) Interest expense 157 161 313 335 Other (income) expense, net 1,208 ) 1,812 437 Total other (income) expense, net 872 ) 1,464 441 (Loss) income before income taxes ) 393 ) ) Income tax expense (benefit) 832 ) 1,452 ) Net (loss) income $ ) $ 968 $ ) $ ) Diluted net (loss) income per share Class A $ ) $ 0.05 $ ) $ ) Class B $ ) $ 0.04 $ ) $ ) Diluted Weighted Shares Class A 15,914 16,280 15,863 15,644 Class B 3,212 3,275 3,211 3,205 QAD Inc. Condensed Consolidated Balance Sheets (in thousands) (unaudited) July 31, January 31, Assets Current assets: Cash and equivalents $ 149,202 $ 145,082 Accounts receivable, net 42,397 69,441 Other current assets 14,500 15,351 Total current assets 206,099 229,874 Property and equipment, net 30,520 30,872 Capitalized software costs, net 800 732 Goodwill 10,872 10,558 Long-term deferred tax assets, net 7,286 6,166 Other assets, net 1,961 2,688 Total assets $ 257,538 $ 280,890 Liabilities and stockholders' equity Current liabilities: Current portion of long-term debt $ 456 $ 446 Accounts payable and other current liabilities 39,579 44,952 Deferred revenue 89,661 104,125 Total current liabilities 129,696 149,523 Long-term debt 13,540 13,767 Other liabilities 4,672 4,914 Stockholders' equity: Common stock 20 20 Additional paid-in capital 196,950 197,594 Treasury stock ) ) Accumulated deficit ) ) Accumulated other comprehensive loss ) ) Total stockholders' equity 109,630 112,686 Total liabilities and stockholders' equity $ 257,538 $ 280,890 QAD Inc. Condensed Consolidated Statements of Cash Flows (in thousands) (unaudited) Six Months Ended July 31, Net cash provided by operating activities $ 7,638 $ 2,020 Cash flows from investing activities: Purchase of property and equipment ) ) Capitalized software costs ) ) Net cash used in investing activities ) ) Cash flows from financing activities: Repayments of debt ) ) Tax payments, net of proceeds, related to stock awards ) ) Cash dividends paid ) ) Net cash used in financing activities ) ) Effect of exchange rates on cash and equivalents 4,211 1,160 Net increase (decrease) in cash and equivalents 4,120 ) Cash and equivalents at beginning of period 145,082 137,731 Cash and equivalents at end of period $ 149,202 $ 134,708 QAD Inc. Reconciliation of GAAP to Non-GAAP Financial Measures (in thousands) (unaudited) Three Months Ended July 31, Six Months Ended July 31, Total revenue $ 75,958 $ 69,778 $ 147,340 $ 135,175 Net (loss) income ) 968 ) ) Add back: Net interest (income) expense ) 2 ) 4 Depreciation 1,139 1,092 2,243 2,136 Amortization 307 432 723 862 Income tax expense (benefit) 832 ) 1,452 ) EBITDA $ 781 $ 1,919 $ 338 $ ) Add back: Stock-based compensation expense 2,592 2,093 4,360 3,701 Change in fair value of interest rate swap 16 181 3 212 Adjusted EBITDA $ 3,389 $ 4,193 $ 4,701 $ 3,443 Adjusted EBITDA margin 4 % 6 % 3 % 3 % Non-GAAP pre-tax income reconciliation (Loss) income before income taxes $ ) $ 393 $ ) $ ) Add back Stock-based compensation expense 2,592 2,093 4,360 3,701 Amortization of purchased intangible assets 225 345 567 690 Change in fair value of interest rate swap 16 181 3 212 Non-GAAP income before income taxes $ 2,504 $ 3,012 $ 2,650 $ 1,131 Cash taxes $ 849 $ 525 $ 1,497 $ 1,165
